This action was brought by the appellant against the appellee, to recover damages for the breach of an injunction bond.
Upon the trial of the cause, the court gave the general affirmative charge for the defendant, and there were verdict and judgment accordingly. The bill of exceptions on the present appeal does not purport to set out all the evidence, and the court holds that the judgment, must, therefore, be affirmed upon the following authorities: M. & E. R. Co. v. Kolb, 73 Ala. 396; Alexander v. Alexander, 71 Ala. 295; Hosea v. Talbert, 65 Ala. 173.
Opinion by
Head, J.